Citation Nr: 0107586	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from April 1942 to January 
1945.

This appeal is from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which found the veteran had not 
submitted new and material evidence to reopen a previously 
disallowed claim for service connection for a "nervous 
condition."

Based on the record summarized below, the Board construes the 
use of the term "nervous condition" by the veteran and the 
RO to connote an acquired psychiatric disorder as separate 
from the service-connected epilepsy.  Although the veteran 
may use the term "nervous disorder" or refer to his 
"nerves" to mean grand mal epilepsy, no question related to 
that service-connected disability is at issue in this case.


FINDINGS OF FACT

1.  In December 1997, VA denied a claim for service 
connection for an acquired psychiatric disorder and notified 
the veteran by letter of the decision and of his appellate 
rights.

2.  The appellant did not initiate an appeal from the 
December 1997 decision within one year of the date of the 
letter notifying him of the decision.

3.  Evidence presented or secured since December 1997 does 
not bear directly or substantially on whether the veteran 
incurred or suffered aggravation of an acquired psychiatric 
disorder in service, and it is not so significant that it 
must be considered to decide the claim fairly.



CONCLUSIONS OF LAW

1.  The rating decision of December 1997 denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background


Service medical records reveal that the veteran had several 
grand mal epileptic seizures in service and reported a 
history of seizures since early childhood.  During treatment 
for the seizures, a mental status examination revealed he had 
no history of psychopathology.  Behaviorally, the examiner 
noted he was quick tempered and fought easily, but that he 
was fairly well adjusted to Army and civilian life.  His mood 
was depressed; he felt the Army had done nothing for him 
since he had been in the hospital.  His sensorium was clear.  
There were no delusions or preoccupations.  The examiner made 
no psychiatric diagnosis.

While hospitalized, the veteran had no seizures.  He was a 
discipline problem while hospitalized.  He had some vaguely 
documented adverse interaction with local civilian police 
while he was drunk.  Subsequently, he was transferred to a 
closed psychiatric ward because he was noisy, 
uncooperativeness and argumentative.  The hospital discharge 
records show no psychiatric diagnosis.  The veteran obtained 
a certificate of disability discharge because of his seizure 
disorder.  The discharge recommendation and related documents 
bore no mention of an acquired psychiatric disorder.  VA 
awarded service connection for grand mal epilepsy in January 
1945 based on service medical records.

An October 1945 statement by Dr. Browder reported that the 
veteran complained of nervousness and gave a history of 
discharge from the Army for a nervous condition.

On VA neuropsychiatric examination in August 1946, the 
veteran complained of "smothering spells" and headaches.  
Mental status examination did not produce a psychiatric 
diagnosis.  The diagnosis was grand mal epilepsy.

In January 1947, the VA RO conducted a field examination to 
determine the severity of the veteran's seizure disorder.  A 
VA field examiner visiting the veteran at home found him 
neither nervous nor ill at ease.  The veteran reported he saw 
Dr. Browder for his nerves.

In May 1947, the Board of Veterans' Appeals considered the 
veteran's appeal from the rating evaluation of his service-
connected grand mal epilepsy.  The Board styled the issue in 
the appeal, "Increased (compensable) rating for the 
neuropsychiatric condition."  The language of the decision 
reveals that the correct evaluation of grand mal epilepsy was 
the only matter under review.

In August 1973, the veteran filed a formal claim for service 
connection for "nerves."  Dr. Browder reported in August 
1973 that his records had burned, and he had none regarding 
the veteran.

VA outpatient records of August 1972 and August 1973 revealed 
the veteran was seen annually for medication review and 
prescription for seizure disorder.  In August 1972, he 
reported taking time off work for a nervous condition.  He 
described a "bad nervous condition, inability to sleep, 
work, or be still."  He reported his medicate controlled 
seizures, and he had had none.  The examiner prescribed 
Compazine and Librium and planned a one-year call back.  In 
August 1973, the veteran reported two weeks off of work 
during the previous year because of his nervous condition, 
and that he had had no seizures.  The previous prescriptions 
were renewed, and a one-year call back was planned.

In February 1974, the RO denied an increased rating for 
seizure disorder.  The RO did not adjudicate service 
connection for a psychiatric disorder.

VA outpatient records from September 1974 to November 1975 
showed approximately annual outpatient visits for medication 
renewal, during which the veteran repeatedly complained of 
nervousness and of depression, but he could not explain how 
these affected him.  He continued to work.

A March 1976 rating decision denied an increased rating for 
seizure disorder, noting the veteran was not service 
connected for a nervous condition.  A letter of March 16, 
1976, informed the veteran, in pertinent part, that his 
nervous condition remained non-service-connected.  The RO 
enclosed the veteran's appellate rights with the letter.  He 
did not appeal.

Between March 1976 and May 1996, the appellant twice 
initiated claims for increased ratings for his "service-
connected nervous condition."  The RO denied these as claims 
for increased rating for his service-connected seizure 
disorder in June 1981 and in September 1984.

Of record for the September 1984 rating decision were VA 
outpatient records of June 1976 to June 1981.  The veteran 
mentioned his nerves only once, in June 1981, when he 
reported they still bothered him sometimes, but he was 
working and planned to retire in about two and a half years.  
In an August 1994 statement, Dr. Wilson reported he treated 
the veteran for a chronic service-related nervous condition.

The veteran filed a notice of disagreement with the September 
1984 rating decision, and the RO issued a statement of the 
case in November 1984.  The veteran failed to report for a 
scheduled hearing, and he did not file a substantive appeal 
in response.

In May 1996, the veteran again sought VA benefits, reporting 
that his "service-connected nervous condition continue[d] to 
worsen."  The RO informed the veteran in June 1996 that he 
was not service-connected for a nervous condition.

VA outpatient records from March 1994 to August 1996 show the 
veteran was on Diazepam and Compazine.  In March 1995, he 
reported nervous problems and that he had buried his wife 
four weeks before.  In April 1996, he reported his sleep 
improved.  He was instructed to discontinue Valium and 
continue with Compazine.

In August 1996, the RO denied service connection for a 
nervous condition as not well grounded.  The RO notified the 
veteran of the decision and of his appellate rights by letter 
of August 29, 1996.  The veteran did not respond.

In September 1997, the veteran submitted a statement seeking 
"a compensable rating for S[ervice]/C[onnected] nervous 
condition."  VA outpatient records of June 1996 to July 1997 
showed he could not do without Valium, which was again 
prescribed.  In October 1996, the veteran reported still some 
trouble sleeping.  He was back on Compazine and Valium.  He 
complained of trouble sleeping and of nerves in July 1997.

In December 1997, the RO denied service connection for a 
nervous condition and notified the veteran of the decision 
and of his appellate rights by letter of December 16, 1997.  
The veteran did not file a notice of disagreement during the 
year following the date of the letter.

In May 1999, the veteran filed a statement seeking "an 
increase in my S/C nervous condition."

VA outpatient records from January to November 1998 contain 
no reference to the veteran's nerves.  A November 1999 VA 
outpatient record showed refill of prescriptions for 
acetaminophen and Diazepam.  The record noted no seizures for 
35 years with Valium, and that in the past the veteran had 
been troubled by acute emotions and that an episode of 
increased nervousness caused him to feel confused.


II.  Analysis

There is no indication in the record of any potentially 
pertinent evidence that is not of record, therefore there is 
nothing to which a duty to inform the veteran to submit 
certain evidence can attach.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).  Whereas the matter at issue is 
currently in the status of an application to reopen a 
previously disallowed claim, the law does not mandate any 
further notice or assistance to the appellant regarding 
prosecution of his attempt to have his claim reopened.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(f)) [hereinafter VCAA].

The text of the December 1997 rating decision reveals the RO 
denied the veteran's claim at that time because it was not 
well grounded, although the rating decision did not so rule 
explicitly.  The VCAA repealed the legal requirement that a 
claim be "well grounded" prior to development and 
adjudication of the claim by VA, Compare Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) with 38 U.S.C.A. § 5107(a) (West 1991), and provided 
that claims that became final between July 14, 1999, and 
November 9, 2000, because they were not well grounded may be 
readjudicated.  Veterans Claims Assistance Act § 7.  As shown 
below, this rule does not apply in this case.

When the RO denied the appellant's claim for service 
connection for an acquired psychiatric disorder in December 
1997, and the appellant did not appeal within one year of the 
date of the letter notifying him of each denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (2000).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1997 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since December 1997 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

In this case, the evidence submitted since December 1997 is 
new.  It has not previously been submitted.  It is also 
cumulative.  It adds to the body of evidence previously of 
record that the veteran has at various times felt nervous or 
depressed.  It is utterly unrelated to the time, place, and 
circumstances of the onset of a psychiatric disorder.  It 
does not even confirm the diagnosis of a psychiatric 
disorder.  Seen in the context of the entire record, it is 
noteworthy that no medical evidence of record states a 
psychiatric diagnosis.

The veteran has submitted evidence that provides no 
information that is necessary to establish service connection 
for a psychiatric disorder.  The evidence cannot meet the 
requirement in Hodge, 155 F.3d 1356, that new and material 
evidence provide a more complete picture of the onset of a 
disability.  It satisfies no element of the definition of new 
and material evidence.  38 C.F.R. § 3.156(a) (West 1991).

The veteran has not submitted new and material evidence of 
incurrence or aggravation of a psychiatric disorder in 
service, and the claim may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, the appeal 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

